Citation Nr: 0101617	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

C.T.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1974.  Service in Vietnam is indicated by the evidence of 
record.

In January 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied a claim of entitlement to service 
connection for PTSD.  The veteran did not appeal that 
decision.  

Thereafter, in December 1998, the veteran filed to reopen his 
claim of entitlement to service connection for PTSD.  In an 
April 1999 rating decision, the RO denied the veteran's claim 
of entitlement to service connection for PTSD on a de novo 
basis.  The veteran subsequently perfected a timely appeal 
regarding that decision.

In October 2000, the veteran presented testimony at a 
personal hearing before the undersigned.  At the time of the 
hearing, the veteran's accredited representative submitted 
additional documentary evidence, which was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. 20.1304 (2000). 
This additional evidence has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was originally denied by the RO in January 1991.  He 
did not appeal that decision.

2.  Evidence submitted since the January 1991 decision bears 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat.

4.  The veteran has provided no meaningful information which 
would provide a basis to refer this case to the U. S. Armed 
Services Center for Research of Unit Records (USACRUR) for 
verification of any claimed stressors.


CONCLUSIONS OF LAW

1.  The January 1991 RO decision which denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  

2.  Evidence submitted since the RO's final January 1991 
rating decision is new and material; thus, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  The veteran is not a veteran of combat.  38 U.S.C.A. 
§ 1154 (West 1991); 38 C.F.R. § 3.304 (2000).

4.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for PTSD.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to this case; describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service- connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (1999).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).


Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A]. 

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to 
be codified at 38 U.S.C. § 5103A] appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The veteran's service personnel records have been obtained 
and associated with the claims folder.  These records 
indicate that the veteran was stationed in Vietnam from 
February 1967 to February 1968, and from October 1970 to 
October 1971.  These records further indicate that during his 
first period in Vietnam, he served in the 15th Engineer 
Battalion 9th Infantry Division, and that during his second 
period in Vietnam, he served in the 135th Light Maintenance 
Company and the 378th Light Maintenance Company.  His MOS for 
both period was stock control and accounting specialist, and 
his principal duties included service as a supply specialist.   
During service, he was awarded the National Defense Service 
Medal, a Republic of Vietnam Campaign Medal, and the Vietnam 
Service Medal with one Silver Service Star.

The veteran's service medical records have also been obtained 
and associated with the claims folder.  These records are 
negative for any complaints or treatment for psychiatric 
problems.  In March 1974, the veteran underwent a psychiatric 
evaluation for the purpose of clearance for an administrative 
discharge.  It was noted that direct examination and a review 
of his past history revealed no indication of any psychiatric 
disorder that would prevent administrative discharge.  The 
veteran was found to be rational and oriented to time, place 
and person, with no indication of any psychosis or severe 
neurosis.  It was concluded that he was free of any 
significant emotional illness.  In a report of medical 
examination completed at separation, an examiner found the 
veteran's psychiatric condition to be normal.

There is no pertinent medical evidence of record for 
approximately sixteen years following the veteran's discharge 
from service.  

The record reflects that in October 1990, the veteran filed a 
claim of entitlement to service connection for PTSD.  He 
reported that he had received treatment from a private 
psychologist's clinic in 1990 and that he had been receiving 
treatment from F.S. since 1989.  He also reported having 
received treatment for a physical disability from Dr. B. in 
1990.

The RO subsequently obtained the veteran's treatment records 
from the private psychologist's clinic.  In a report of 
psychological evaluation dated in May 1990, it was noted that 
the veteran had worked as a truck operator and heavy 
equipment operator for the City of Los Angeles, California 
since 1980, and that he had come to experience severe stress 
in that job due to harassment and pressure from his 
supervisors.  In discussing the veteran's medical history, 
the psychologist noted that the veteran had served in the 
military from "November 1965 to 1969."  No further 
reference was made to his military service.  The psychologist 
noted a diagnosis of generalized anxiety disorder with 
depressive features.  Subsequent medical records show that 
the veteran continued to receive treatment from this clinic 
throughout 1990.  These records are negative for any 
diagnoses of PTSD or for any further discussion regarding the 
veteran's military service.

Although the RO also requested treatment records from F.S., 
these records were never received.

On December 19, 1990, the veteran failed to report for a VA 
psychiatric evaluation.  Thereafter, in a January 1991 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  The RO concluded that a 
diagnosis of PTSD had not been shown by the evidence of 
record.  The veteran was notified of this decision in a 
letter dated March 1, 1991.  He did not appeal that decision.

In August 1991, the veteran was admitted to a VA hospital in 
order to receive rehabilitative treatment for a low back 
disability.  In a September 1991 discharge summary, it was 
noted that the veteran had been referred for a psychology 
consultation after the issue of "symptom amplification" had 
been raised.  The consultation revealed that the veteran had 
an increased tendency of somatization of his feelings, 
although no component of malingering was demonstrated.  A 
diagnosis of adjustment disorder with mixed features was 
noted.

VA clinical notes dated in October 1991 and November 1991 
show that the veteran continued to receive psychological 
treatment during this period.  In a clinical note dated on 
October 28, it was noted that the veteran appeared dysthymic 
and preoccupied, and that he focused on his pain throughout 
the session.  Similar notations were made throughout the 
clinical notes. 

In December 1998, the veteran submitted a statement in which 
he indicated that he wished to reopen his claim of 
entitlement to service connection for PTSD.  He reported that 
he was currently being treated for this disability at a VA 
Medical Center (VAMC).

In a letter dated January 7, 1999, the RO advised the veteran 
that his claim for PTSD had been previously denied and that 
he would have to submit new and material evidence in order to 
reopen that claim.  In another letter dated January 7, 1999, 
the RO further advised the veteran that in order to process 
his claim for PTSD, he would have to submit a complete 
detailed description of the traumatic incidents which 
produced the stress that resulted in his PTSD.  The veteran 
was asked to include the dates, places, and units of 
assignment at the time of the events, and, if appropriate, 
the names and other identifying information of any other 
individuals involved in the events.  He was informed that, at 
a minimum, he must indicate the location and approximate time 
of the stressful event in question.

In a response received in February 1999, the veteran reported 
that he was receiving treatment for his PTSD from a VAMC.  He 
enclosed a February 1998 VA hospital summary, which reflected 
a diagnosis of PTSD.  He also enclosed a signed PTSD 
questionnaire, but failed to set forth any alleged stressful 
events in that questionnaire.  

Thereafter, the RO obtained additional VA treatment records, 
which reflect that the veteran was diagnosed with PTSD on 
several occasions in 1998.

In March 1999, the veteran was provided with a VA psychiatric 
evaluation.  The VA psychiatrist noted that the veteran 
proved to be a very poor historian as to his present and past 
history, but that he seemed to put forth a decent effort.  It 
was noted that the veteran had been in the Army from November 
1965 to June 1974, but there was no further discussion as to 
his military service.  Following examination, the VA 
psychiatrist concluded that this was a very difficult case in 
that a longitudinal history was difficult to obtain, except 
that he perhaps had a mood disorder, not otherwise specified, 
with PTSD features.  The psychiatrist noted, however, that an 
adequate history was not obtained and that he might have 
delirium given the fact that he presented a bag with several 
different medicines.  The psychiatrist indicated that the 
veteran needed to be worked up and that he needed to be under 
psychiatric care so that a longitudinal history could be 
documented objectively.  It was also noted that the veteran 
could not manage his financial affairs at this time.

In the April 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
on a de novo basis.  The RO concluded that there was no 
confirmed diagnosis of PTSD of record and that the record was 
also inadequate to establish that a stressful experience 
occurred.  The RO noted that the veteran had been provided 
with an opportunity to furnish evidence of an in-service 
stressor, but that his reply contained no such claimed 
stressor.  In the close of the rating decision, the RO 
advised the veteran that if he wished to pursue his claim for 
PTSD, he would have to provide evidence of a claimed in-
service stressor, or sufficient information so that they 
might contact the service department to confirm any alleged 
stressors.

In a Notice of Disagreement submitted in May 1999, the 
veteran asserted that although he was not awarded any combat 
medals, he did see combat duty in Vietnam.  He asserted that 
he served in a combat engineer battalion and that he was 
detailed out to service other duties with infantry and tank 
elements as a mechanic and a foot soldier.  He further 
asserted that he did not recall the RO's request for specific 
stressor events as he was "easily confused by paperwork."  
He indicated that he needed assistance to complete such 
papers, and that if it was requested of him, he must assume 
that the person who was helping him failed to provide such 
information.  The veteran argued that VA was mistaken to 
think that only combat infantryman fought battles in Vietnam.  
He contended that during his first tour, he was at Bearcat 
and was on patrols often, and that during his second tour, he 
was at Long Bihn and had to stand on perimeter guard duty.

In a Statement of the Case issued in May 1999, the RO 
continued to deny the veteran's claim of entitlement to 
service connection for PTSD.  In its decision, the RO again 
advised the veteran that if he wished to pursue his claim for 
PTSD, he would have to provide evidence of a claimed in-
service stressor, or sufficient information so that they 
might contact the service department to confirm any alleged 
stressors.

In his Substantive Appeal (VA Form 9) submitted in June 1999, 
the veteran asserted that he performed duties in Vietnam that 
were inconsistent with his Military Occupational Specialty 
(MOS).  He also reiterated his assertion that he did not 
recall being asked for a list of stressful events.  The 
veteran contended that he should not be penalized because no 
one saw fit to recommend him for any awards as a result of 
his combat service.  He argued that anyone who had to sit in 
defensive positions in Vietnam and watch men die next to them 
as a result of enemy attacks would have a different 
perspective about stresses in Vietnam.

During his October 2000 personal hearing, the veteran 
experienced a great deal of difficulty presenting testimony.  
For example, he expressed a great deal of concern over being 
sworn in to provide testimony.  For this reason, it was 
determined by the veteran's accredited representative that 
the veteran's brother should provide testimony instead.  The 
brother testified as to how the veteran's behavior changed 
following his return from Vietnam, and as to several symptoms 
he had observed in the veteran.  The brother also indicated 
that the veteran was receiving regular treatment for his 
condition at a VAMC.

During the personal hearing, the veteran's representative 
submitted a VA psychological progress note dated in October 
2000.  In this note, it was noted that the veteran reported 
having combat-related nightmares on a nightly basis.  He 
reported that there were many scenes accompanied by actual 
smells of decaying corpses, explosives, etc.  He also 
reported that he believed that his PTSD symptoms were 
becoming more severe.  The VA psychologist noted that the 
veteran had served in Vietnam and that he had been involved 
in traumatic combat events.  It was further noted that the 
veteran's combat experience appeared to have reawakened some 
memories of childhood abuse.  The VA psychologist concluded 
that the veteran had been receiving treatment in the 
outpatient PTSD program, but that, despite his good efforts, 
his PTSD symptoms appeared to be increasing.

Analysis

Finality/new and material evidence

As noted in the Introduction, the veteran's original claim of 
entitlement to service connection for PTSD was denied in a 
January 1991 RO rating decision. 

The January 1991 rating decision was not appealed within the 
applicable one-year time period.  Thus, that decision became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302, 20.1103.  In order to reopen the 
claim, new and material evidence must have been submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

Thus, although the RO has characterized the issue on appeal 
as an original claim of entitlement to service connection for 
PTSD, the Board finds that it must first address the 
preliminary matter of whether new and material evidence has 
been submitted to reopen the claim before it can address the 
actual merits of the claim.  
The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

In reaching this conclusion, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384 (1993).  
In Bernard, the Court held that before the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As will be discussed in detail below, 
however, the Board is of the opinion that new and material 
evidence has been submitted in this case.  Thus, the Board 
believes that the veteran will not be prejudiced by its 
consideration of this issue.

After having reviewed the complete record, the Board is of 
the opinion that the appellant has submitted new and material 
evidence sufficient to reopen his claim.  In January 1991, 
the RO denied the veteran's claim on the basis that there was 
no competent medical evidence showing that the veteran had 
been diagnosed with PTSD.  Since filing to reopen his claim, 
the veteran has submitted VA treatment records showing that 
he has been diagnosed with PTSD.  These records also contain 
statements suggesting that this diagnosis is related to his 
alleged exposure to combat in Vietnam.  See Justus, 3 Vet. 
App. at 513 [holding that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed].

This new evidence provides competent medical evidence 
suggesting that the veteran has PTSD as a result of his 
military service.  Thus, the Board concludes that such 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In so concluding, the Board is mindful that, in 
Hodge, 155 F.3d at 1363, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.
  
Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is reopened.

Duty to assist

Having reopened the veteran's claim, VA now has a duty to 
make reasonable efforts to assist him in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In the instant case, the Board believes that there 
is ample medical and other evidence now of record to 
adjudicate this claim.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim, and the record reflects that the RO specifically 
notified the veteran of the evidence that was necessary to 
substantiate his claim.  Thus, no further development is 
required in order to comply with VA's statutory duty to 
assist him in the development of his claim.

The Board is of course cognizant that the March 1999 VA 
psychiatrist recommended that the veteran be provided with 
further psychiatric evaluation in order to determine the 
precise nature of his psychiatric disability.   As will be 
discussed in further detail below, however, the Board will 
assume for the purposes of this decision that the veteran has 
been diagnosed with PTSD.  

The Board is also cognizant that there may be additional 
medical records available which have not been associated with 
the claims folder, including records of recent VA outpatient 
treatment.  However, as will be explained in detail below, 
the Board has determined that a denial is warranted because 
there is no evidence of combat status and no credible 
supporting evidence that any in-service stressor actually 
occurred.  In reaching this conclusion, the Board has noted 
that although the veteran has been repeatedly asked to 
provide a list of his alleged in-service stressors, he has 
continually failed to do so, thereby preventing the RO from 
attempting to obtain verification of his alleged stressors 
with the appropriate authority.  In the absence of combat 
status and verified stressors, any medical treatment records 
pertaining to PTSD are in essence irrelevant, even if such 
records contain statements by the veteran concerning his 
alleged stressors.  A medical diagnosis is only as credible 
as the history on which it is based.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [a diagnosis "can be no better than the 
facts alleged by the appellant"].  

Furthermore, the Board believes that the veteran has been 
accorded ample opportunity to provide specifics concerning 
his alleged stressors, and he has failed to do so.  The Board 
wishes to point out that, although VA is required by statute 
and by case law to assist veterans in developing their 
claims, "The duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although 
veteran is obligated to furnish information which is 
necessary to develop his claim, he has failed to do so in 
this case; thereby resulting in the absence of one of the 
essential elements of his claim for service connection for 
PTSD.  In light of the fact that the veteran's claim fails on 
that basis, the Board believes that further development of 
the medical evidence in this case is not warranted, as such 
development, even if favorable to the veteran, would be 
essentially irrelevant to the outcome of his claim.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996). 

Regarding the initial § 3.304(f) PTSD element, if there is a 
current diagnosis of record from a mental health 
professional, it is presumed to have been made in accordance 
with the applicable DSM criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressor.  
Cohen, 10 Vet. App. at 140.  In this matter, the Board notes 
that the veteran has been diagnosed as having PTSD on several 
occasions.  In addition, health care providers have 
attributed such PTSD to the veteran's service (although the 
October 2000 medical record also appeared to implicate abuse 
during childhood). The Board will accept for the purposes of 
this opinion that he has satisfied the first and second 
elements of 38 C.F.R. § 3.304(f).

As to the third §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
engaged in combat with the enemy.  If combat is affirmatively 
indicated by the record, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required.  
Zarycki, 6 Vet. App. at 98.  If there is no combat experience 
indicated by the record, there must be independent evidence 
to corroborate the veteran's statement as to the occurrence 
of the claimed stressor.  Doran, 6 Vet. App. at 288-89 
(1994).

In this case, the veteran's service records reflect that his 
military occupational specialty was stock control and 
accounting specialist.  These records do not reflect that the 
veteran served in combat during either period of service in 
Vietnam, and there is no other official or objective evidence 
of record indicating that such was the case.  The Board notes 
that because the veteran's service records were provided by 
an agency of the U.S. Government, reliance upon them is 
consistent with the well-recognized reliance placed by VA 
upon service department determinations.  38 C.F.R. 
§§ 3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Based on these records, the Board finds that the 
veteran did not serve in combat during service and that 
38 U.S.C.A. § 1154 is accordingly inapplicable.

In order to establish service connection for a veteran who 
has no combat experience, there must be independent evidence 
of record to corroborate the veteran's statement as to the 
occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 
288-89 (1994).  As noted above, the RO issued a letter to the 
veteran in January 1999 requesting that he provide a detailed 
list of stressful experiences which led to his PTSD.  
However, the veteran has continually failed to provide VA 
with any such list, despite being repeatedly advised of the 
need for such a list in both the April 1999 rating decision 
and the May 1999 Statement of the Case.  Because the veteran 
has failed to provide a list of his alleged stressors, the RO 
has been unable to attempt verification of the alleged 
stressors with the appropriate authority.

The Board recognizes that the veteran asserted in both his 
NOD and Substantive Appeal that he did not recall being asked 
to provide a list of his alleged in-service stressors.  
However, the record clearly reflects that although the 
veteran failed to provide the requested information, he did 
respond to the RO's letter of January 1999 by submitting 
during the following month an incomplete PTSD questionnaire 
along with a copy of the RO's letter.  Thus, it is clear that 
he did receive the RO's request for a detailed list of 
stressors.  Furthermore, the Board finds it quite interesting 
that the veteran chose to devote both his NOD and Substantive 
Appeal to arguing that he did not recall being asked to 
submit such information, rather than actually providing such 
a list of stressors, as he had been reminded to do in both 
the April 1999 rating decision and the May 1999 Statement of 
the Case.  By his own admission, it is clear that by the time 
the veteran submitted both his NOD and Substantive Appeal, he 
was well aware of the need to submit a detailed list of his 
in-service stressors.  Instead of submitting such a list, he 
chose to provide only very general statements regarding 
exposure to combat in Vietnam and to reiterate his previous 
assertion that he did not recall ever being asked to submit a 
list of in-service stressors.

As noted above, the Court has held that VA's duty to assist 
the veteran in developing the facts and evidence pertinent to 
his claim is not a one-way street, meaning that he cannot sit 
passively by when requested to submit evidence or report for 
examination.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It was incumbent on the veteran to provide the RO with the 
answers to the "who, what, when, and where" of his alleged 
stressors.  He has failed to do so.  Thus, the veteran's 
failure to provide the requested information necessary to 
verify his claimed stressors has resulted in the absence of 
one of the essential elements of his claim for service 
connection for PTSD.

In summary, for the reasons and bases set forth above, the 
Board finds that because the veteran has failed to provide a 
list of his alleged stressors, VA has been unable to attempt 
verification of the alleged stressors with the appropriate 
authority.  Thus, there is no credible supporting evidence of 
in-service stressor, and the veteran's claim fails to meet 
the third requirement set forth under 38 C.F.R. 3.304(f).  
Because this requirement is not met, the veteran's claim of 
entitlement to service connection for PTSD is denied.

In summary, for the reasons and bases expressed above the 
Board finds that preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

